DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4- 8, 13, and 15-16 are objected to because of the following informalities:
In line 6 of claim 1, “position,” should be --position; and--
In line 7 of claim 1, “a kinematic chain” should likely be --a drive kinematic chain-- for clarity and consistency
In line 8 of claim 1, “movement, comprising” should likely be --movement, the drive kinematic chain comprising-- for clarity 
In line 11 of claim 1, “after release” should be --after a release--
In line 12 of claim 1, “a means for” should likely be --a stabilizing means for-- for clarity and consistency 
In line 14 of claim 1, “chain” should be --drive kinematic chain--
In line 14 of claim 1, “push-in” should be --push-in action--
In line 3 of claim 4, “inwards” should be --inward towards--
In line 3 of claim 4, “the profile” should be --the hooking profile--
In line 4 of claim 4, Applicant may have intended “a predefined angle” to be --the predefined angle-- in view of claim 1
In line 3 of claim 5, “handle, the rotary” should likely be --handle, wherein the rotary--
In line 4 of claim 5, “the profile” should be --the hooking profile--
In line 5 of claim 5, Applicant may have intended “a predefined angle” to be --the predefined angle-- in view of claim 1
In lines 3-4 of claim 6, Applicant may have intended “the angulation angle” to be --the predefined angle value-- in view of claim 1
In line 2 of claim 7, “comprising means” should be --comprising a means--
In line 3 of claim 7, “the wheel” should be --the drive wheel--
In line 2 of claim 8, “comprise” should be --comprises--
In line 4 of claim 8, “the periphery” should likely be --a periphery--
In line 2 of claim 13, “a kinematic chain” should likely be --a loading kinematic chain-- for clarity and consistency
In line 3 of claim 15, “the push-in movement” should be --the push-in action--
In line 4 of claim 16, “at the other end” should likely be --at another end--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “the stabilizing means” in claims 1-3 and 5, “means for reversible unidirectional coupling” in claim 7, “the coupling means” in claim 8, “means for transmitting the push-in movement” in claim 15, and “the transmission means” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a motor vehicle door leaf of the type comprising.” The phrase “of the type comprising” renders the claim indefinite. The phrase includes elements not actually disclosed (those encompassed by “type”), thereby rendering the scope of the claims unascertainable. See MPEP 2173.05(d). Additionally, it is unclear where the preamble of the claim ends and where the body of the claim begins. For purposes of examination, the claim is interpreted as: an opening control for a motor vehicle door leaf comprising….
Claim 1 recites the limitation "the angulation" in line 13. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: an angulation of the rotary element.

Claims 2-17 are rejected for depending on claim 1 and therefore including the indefinite language of claim 1.

Claim 2 recites “the stabilizing means comprises a hooking member of the rotary element of the drive kinematic chain configured to hook the rotary element.” It is unclear if the hooking member is intended to be a component of the rotary element, which would result in the rotary element effectively configured to hook itself. In light of the specification, it appears Applicant may intend the hooking member is on the handle, rather than the rotary element. If this is the case, the examiner recommends amending the claim to recite --a hooking member of the handle--. For purposes of examination, in view of claim 1 and the specification, the limitation will be interpreted as: the handle includes a stabilizing means, wherein the stabilizing means comprises a hooking member configured to hook the rotary element.

Claim 4 recites the limitation "the hooking profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: a hooking profile of the stabilizing means.

Claim 7 recites the limitation “for reversible unidirectional coupling.” It is unclear what is intended by the phrase “reversible unidirectional” because the use of “reversible” indicates the coupling occurs in two directions while the use of “unidirectional” indicates the coupling is only in one direction. The specification fails to clarify, providing the coupling is both a unidirectional coupling and a reversible unidirectional coupling. For examination purposes, the limitation will be interpreted as: unidirectional coupling.
Claim 7 also recites the limitation "the drive wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: a drive wheel.

Claim 8 recites the limitation "the coupling means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: a coupling means.
Claim 8 recites the limitation "the snail type" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 9 recites the limitations "the cam," “the drive wheel,” and “the blocking element” in line 2.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the limitations will be interpreted as: a cam, a drive wheel, and a blocking element.


Claim 11 recites the limitation "the drive lever" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: a drive lever.

Claim 12 recites the limitations “one complete turn” and “half-turn.” These limitations render the claim indefinite for failing to clearly and precisely inform the public of the boundaries of what constitutes infringement of the patent. “Turn” is a relative term and the specification fails to provide a standard for measuring the scope of the term. MPEP 2173.05(b)(IV); In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970); Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"); DDR Holdings, LLC v. Hotels.com, L.P., 773 
For purposes of examination, the limitation “one complete turn” will be interpreted as: moving around an axis from a starting position and ending in the starting position.

Claim 14 recites the limitation "the loading kinematic chain" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: a loading kinematic chain.

Claim 16 recites the limitation "the transmission means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: a transmission means.
Claim 16 recites the limitation "the push-in stop member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: a push-in stop member. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamacher et al., US Pub. 2016/0290018 [hereinafter: Hamacher], alone.

Regarding claim 1, Hamacher discloses an opening control for a motor vehicle door leaf comprising:
a handle 12 (Fig. 1) rotatably mounted relative to a support 10 (Fig. 1) between at least one rest position in which the handle is housed at least partially in the support (Fig. 1), an ejected position in which the handle is at least partially out of the support (Fig. 3) and a pushed position (Fig. 2); and
a mechanism comprising a drive kinematic chain for driving the handle in movement (a mechanism comprising a drive kinematic chain includes the actuator 16, spring 20, first cam 32, second cam 34, tappet 42, and actuating lever 36), 
the drive kinematic chain comprising at least one rotary element 16 (Fig. 1) for driving the handle in angular movement ([0047]) and at least one driving member 20 (Fig. 1) configured to ([0044]; [0046]: actuator 16 pivots against the bias of spring 20, corresponding to the spring 20 accumulating mechanical energy by the work done during a push-in action) and to restitute mechanical energy to the drive kinematic chain after release of the handle ([0047]: the spring 20 provides energy to the drive kinematic chain to pivot the handle when the handle is released from the push-in action), 
characterized in that the handle includes a stabilizing means 32 (Fig. 1) for stabilizing the drive kinematic chain (Fig. 2; [0046]). 
Hamacher does not explicitly disclose a stabilizing means configured to limit an angulation of the rotary element of the drive kinematic chain to a predefined angle value during the push-in action of the handle. However, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the stabilizing means disclosed by Hamacher results in limiting the angulation of the rotary element to a predefined angle value during the push-in action of the handle. During the push-in action, the handle 12 (Fig. 1) rotates about axis 14 (Fig. 1) and rotates the rotary element 16 to move the tappet 42 (Fig. 1) into the housing 44 (Fig. 2; [0046]). One of ordinary skill in the art would recognize that, because the stabilizing means 32 (Fig. 1) forms a stop for the rotary element 16 (Fig. 2; [0046]), the stabilizing means 32 (Fig. 1) is capable of limiting the angulation of the rotary element 16 (Fig. 1) to a predefined angle value corresponding to the angle of the handle 12 (Fig. 1) during the push-in action. 

Regarding claim 2, Hamacher discloses the stabilizing means comprises a hooking member 32 (Fig. 1) configured to hook the rotary element during the push-in of the handle and limit its angular displacement (Fig. 2; [0046]: first cam 32 is a stop for the cam 30 of the actuator 16 during the push-in action, corresponding to hooking the rotary element during the push-in in order to limit the angulation of the rotary element to the predefined angle (see claim 1 above)). 

	Regarding claim 3, Hamacher discloses the handle comprises a body (Fig. 1, annotated below) delimited by a lower surface (Fig. 1, annotated below) being locally provided with a hooking profile 32 (Fig. 1) forming the stabilizing means. 

    PNG
    media_image1.png
    532
    932
    media_image1.png
    Greyscale


Regarding claim 4, Hamacher discloses a hooking profile of the stabilizing means 32 (Fig. 1) locally has an arcuate general shape (Fig. 2, annotated below, illustrates the first cam 32 has an arcuate general shape) with a concavity oriented inward towards the handle body (Fig. 2, annotated below, illustrates the first cam 32 has a concavity toward the handle body). 
Hamacher teaches the lever ratios on the handle and the rotary element are selected to pre-stress the driving member ([0046]), but Hamacher does not explicitly disclose the curvature of the hooking profile being determined in order to limit the angulation [of the rotary element] to the predefined angle. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the hooking profile to be curved in order to limit the angulation of the rotary element to the predefined angle to pre-stress the driving member see also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).	

    PNG
    media_image2.png
    483
    734
    media_image2.png
    Greyscale

 
Regarding claim 5, Hamacher discloses the stabilizing means 32 (Fig. 1) being shaped as a hooking profile extending locally on an internal face of the handle (Fig. 2 illustrates the stabilizing means shaped as a hooking profile 32 on an internal face of the handle), the rotary element 16 (Fig. 1) is configured to be engaged tightly along the hooking profile during a push-in of the handle to limit its angulation to the predefined angle (Fig. 2 illustrates contact between the actuator cam 30 and first cam 32; [0046]: first cam 32 forms a stop for the cam 30 of the actuator 16, corresponding to the cam 30 being engaged tightly along the first cam 32, which results in limiting the angulation of the rotary element to the predefined angle (see claim 1 above)). 

claim 10, Hamacher discloses the rotary element 16 (Fig. 1) comprises a lever (Figs. 2-3 illustrate actuating section 40 of the actuator 16 is a lever) for driving the handle in a reciprocating pivotal movement of the handle ([0047]: actuator 16 is pivoted counterclockwise by spring 20 and drives the handle in a reciprocating pivotal movement via actuating section 40).  

Regarding claim 13, Hamacher discloses a loading kinematic chain (a loading kinematic chain includes an actuating lever 36 and actuating sections 38, 40) for loading energy into the driving member 20 (Fig. 1) upon push-in of the handle ([0044], [0046]: the actuating lever 36 transmits the push-in movement of the handle 12 to the actuator 16, which rotates an end 24 against the bias of the spring 20). 

Regarding claim 14, Hamacher discloses a loading kinematic chain comprises a spring-biased tappet member 42 ([0047]: tappet 42 is biased by spring 20) forming a push-in stop of the handle (Fig. 2; [0046]: tappet 42 is pushed into the housing 44) and configured to impart a movement during a release of the handle ([0046]-[0047]: tappet 42 exits from the housing 44 when the handle is released from the push-in action, causing the handle to move to the ejected position).

Regarding claim 15, Hamacher discloses all limitations of claim 13 and further discloses the loading kinematic chain comprises at least one means 36 (Fig. 1) for transmitting the push-in movement of the handle to the driving member (Figs. 1-2; [0044]: the actuating lever 36 transmits the push-in movement of the handle 12 to the driving member 20 via the actuating section 38).


    PNG
    media_image3.png
    452
    854
    media_image3.png
    Greyscale

Regarding claim 16, Hamacher discloses a transmission means is a pivotally mounted lever (depicted in Fig. 1, annotated above) and has a circular sector shape (depicted in Fig. 1, annotated above) pivotally connected at one end to a push-in stop member of the handle 42 (Fig. 1; the lever is pivotally connected at one end on axis 14 to a push-in stop member 42 via the handle 12 and actuating lever 36) and forming at the other end a toothed gear circular arc 52 (Fig. 1; the other end of the lever forms a toothed gear circular arc). 

Regarding claim 17, Hamacher discloses the driving member 20 (Fig. 1) comprises a helical torsion spring (Fig. 1; [0017]). 

Claims 1, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al., FR 3024173 [hereinafter: Perez], alone (references to the attached machine translation).

Regarding claim 1, Perez discloses an opening control for a motor vehicle door leaf comprising:
4.3 (Fig. 2) rotatably mounted relative to a support 2 (Fig. 1) between at least one rest position in which the handle is housed at least partially in the support (Fig. 11), an ejected position in which the handle is at least partially out of the support (Fig. 13) and a pushed position (Fig. 12); and
a mechanism comprising a drive kinematic chain for driving the handle in movement (Fig. 1: a mechanism comprising a drive kinematic chain includes the ejection mechanism 20, lever 4 with internal portion 4.1, pawl 42, return spring 44, latch 46, and return member 56), 
the drive kinematic chain comprising at least one rotary element 4.1 (Fig. 2) for driving the handle in angular movement (lines 311-317, pg. 8) and at least one driving member 44 (Fig. 7) configured to accumulate mechanical energy by mechanical work during a push-in action of the handle (lines 397-99, pg. 10) and to restitute mechanical energy to the drive kinematic chain after release of the handle (lines 394-97, pg. 10: the return spring 44 restitutes mechanical energy to the drive kinematic chain because it biases the pawl 42 to its stop position when handle is released from the push-in action; Merriam-Webster defines restitute as “to restore to a former state or position”), 
characterized in that the handle includes a stabilizing means 50 (Fig. 1) for stabilizing the drive kinematic chain configured to limit the angulation of the rotary element of the kinematic chain to a predefined angle value during the push-in of the handle (lines 423-25, pg. 11: limiting travel of the lever 4 via the elastic stud 50 corresponds to limiting the angulation to a predefined value during the push-in action of the handle). 

Regarding claim 7, Perez discloses a means for reversible unidirectional coupling 37 (Figs. 31-34; lines 370-72, pg. 9; lines 374-76, pg. 10: the drive lug 37 is coupled with the first end 35.1 when the lever 4.1 moves from the ejected position to the open position and is not coupled when the lever 4.1 moves from the open position to the closed position) of the rotary element 4.1 (Fig. 19; lines 370-72, pg. 9: the lever 4.1 is engaged with the gear 36 and lug 37) and of a drive wheel 34 (Fig. 33: lug 37 engages the first end 35.1 of the second wheel 34) in a drive direction of the drive wheel (lines 377-87: the lug 37 couples the movement of the lever 4.1 and the second wheel 34 via the first end 35.1 when the lever 4.1 is moved from the ejected position to the open position (Figs. 33-34), which corresponds to a drive direction of the second wheel 34; lines 382-84, pg. 10: drive lug 37 uncoupled from first end 35.1 of the second wheel 34 when lever 4.1 moves from the open position (Fig. 34) to the closed position (Fig. 31)).

Regarding claim 8, Perez discloses a coupling means comprising a cam 22 (Fig. 5) provided with an end face 23 (Fig. 5) and a blocking element 42 (Fig. 23) movable between a biased position engaged with the end face (depicted in Figs. 23 and 26) and a retracted active position bearing on a periphery of the cam (depicted in Figs. 24-25). 
Perez teaches the cam surface is in the form of a spiral (lines 346-47, pg. 9), but does not explicitly disclose the cam is a snail type cam. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the cam to be a snail type cam in order to have a spiral cam surface with a stop against which the pawl can abut to prevent rotation of the cam (lines 347-48, pg. 9) with a reasonable expectation of success. See MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 11, Perez discloses a drive lever 20 (Fig. 5) comprising a shaft (Fig. 5 illustrates the first wheel 32 and cam 22 are mounted to form a shaft along axis Z22) rotatably mounted (Fig. 5; lines 358-59, pg. 9: cam 22 and first wheel 32 rotate integrally, corresponding to the shaft being rotatably mounted) and an eccentric mounted on the shaft 22 (Fig. 5). 

Regarding claim 12, Perez teaches the drive kinematic chain is configured to make the rotary element 4.1 (Fig. 11) rotate over at least one complete turn (lines 276-78, pg. 7: internal portion of the handle 4.1 rotates about axis 16) in order to drive the ejection of the handle over a first half-turn (lines 311-14, pg. 8: a first half-turn corresponds to the rotary element’s rotation due to the elastic ejection member 21 of the drive kinematic chain that drives ejection of the handle, depicted in Figs. 19-21) and the retraction of the handle over a second half-turn (lines 429-33, pg. 11: a second-half turn corresponds to the rotary element’s rotation back to its initial, closed position due to the return member 56 of the drive kinematic chain that drives retraction of the handle).

Allowable Subject Matter
Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 6 and 9.

	Regarding claim 6, Hamacher and Perez disclose, individually, the drive kinematic chain comprises a drive toothed wheel configured to perform a rotation during the push-in of the handle. However, Hamacher and Perez fail to disclose the drive toothed wheel is configured to perform a rotation by an angle of 2π+α, with the angle α larger than the angulation angle (β), during the push-in of the handle. The examiner can find no motivation to modify the drive toothed wheel disclosed by 

	Regarding claim 9, Hamacher and Perez fail, individually, to disclose a blocking element mounted inside a cylindrical cage secured to the rotary element. The examiner can find no motivation to modify the device taught by Hamacher and/or Perez to further include a blocking element mounted inside a cylindrical cage without destroying the intended structure of the device(s) and/or without impermissible use of hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675